Exhibit 10.1 DESTINATION XL GROUP, INC. SECOND AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION PLAN Section 1.Establishment and Purpose Destination XL Group, Inc. (the “Company”) hereby amends and restates the Destination XL Group, Inc. Amended and Restated Non-Employee Director Compensation Plan (as amended, the “Plan”), for the purpose of supporting the Company’s ongoing efforts to attract and retain exceptional directors to provide strategic guidance to the Company.The Plan also provides a convenient method by which non-employee directors of the Company may acquire shares of Common Stock of the Company (“Shares”) at fair market value by voluntarily electing to receive Shares in lieu of fees otherwise payable to them in cash for service as a director or member of a committee of the Board of Directors of the Company (the “Board”).The Board may, from time to time, by resolution, require each Participant to elect to receive a specified percentage of all or any portion of the Participant’s Compensation hereunder in some form of equity in the Company, that is, Shares, Options or Deferred Stock (“Required Equity”).In addition, each Participant, at his/her discretion, will be able to elect to receive Shares, Options or Deferred Stock for any remaining portion of Compensation. Any Shares acquired by a Participant pursuant to this Plan as part of any Required Equity shall come from the Incentive Compensation Plan. Any Shares acquired by a Participant pursuant to this Plan other than as part of any Required Equity (i.e., pursuant to discretionary elections) shall come out of the pool of Shares reserved for issuance under Section 4 of this Plan, subject to adjustment as the Board may from time to time determine, and not from the Incentive Compensation Plan.The Plan shall be effective as of February 1, 2015.Elections for fiscal 2015 and thereafter must be submitted to the Company in accordance with Section 3(iii) no later than December 31 of the year preceding the fiscal year for which the election is to be effective. Section 2.Definitions When used herein, the following capitalized terms shall have the meanings assigned to them, unless the context clearly indicates otherwise.Capitalized terms used herein and not defined shall have the meanings assigned to them in the Incentive Compensation Plan. (a) “Black-Scholes Valuation” means, with respect to an Option, the value of such Option as of the Grant Date calculated utilizing the same formula and assumptions as the Company utilized for the purpose of valuing outstanding options in its most recently (meaning at the time of the valuation) prepared audited annual financial statement. (b) “Cash” means U.S. dollars. (c) “Commission” means the United States Securities and Exchange Commission or any successor agency. (d) “Common Stock” means the common stock of the Company, par value $.01 per share. (e) “Compensation” means an award under the Plan that is payable in the form of Cash, Deferred Stock, Options and/or Shares pursuant to the terms and conditions set forth in this Plan. (f) “Compensation Payment Choice” means the form of payment of Compensation that a Participant selects in accordance with the terms hereof. (g) “Exchange Act” means the Securities Exchange Act of 1934, as amended from time to time, including rules thereunder and successor provisions and rules thereto. (h) “Grant Date” means the following:(i) each quarterly retainer and chairperson feepayable pursuant to Sections 3(i)(a)-(d) hereof shall be paid on, and the Grant Dates shall be, the first business day of each quarter in each fiscal year, (ii) each meeting fee payable pursuant to Sections 3(i)(e) and (f) hereof shall be paid on, and the Grant Date shall be, the last business day of each month in whichthe applicablemeeting occurs,and (iii) the Option grantissued pursuant to Section 3(i)(g) with respect to a Director's initial election to the Board shall be issued on, and the Grant Date shall be, the last business day of the month in which such initial election occurs. (i) “Incentive Compensation Plan” means the Company’s 2006 Incentive Compensation Plan, as amended from time to time. (j) “Irrevocable Election Agreement” means the written agreement, substantially in the form of Exhibit A, between the Company and a Participant, which, together with the Plan, governs the Participant’s rights to payment of Compensation under the Plan. (k) “NASDAQ” means The NASDAQ Stock Market, Inc. (l) “Non-Employee Director” means a Director who satisfies the requirements set forth in Rule 16b-3(b)(3)(i) under the Exchange Act. (m) “Participant” means a Non-Employee Director of the Company. 2 (n) “Plan” means this Destination XL Group, Inc. Second Amended and Restated Non-Employee Director Compensation Plan, as amended from time to time. (o) “Separation from Service” means the earliest date on which a Participant has incurred a separation from service, within the meaning of Section 409A(a)(2) of the Code, with the Service Recipient. (p) “Service Recipient” means the Company and all persons with whom the Company would be considered a single employer under Section 414(b) of the Code (employees of a controlled group of corporations), and all persons with whom such person would be considered a single employer under Section 414(c) of the Code (employees of partnerships, proprietorships, or other entities under company control). (q) “Treasury Regulations” means the regulations promulgated by the United States Treasury Department with respect to the Code, as amended from time to time. Section 3.Compensation; Irrevocable Election; Valuation. (i)The Compensation paid to the Participants shall be as follows: (a) a retainer equal to $25,562.50 per fiscal quarter (paid only to those Participants servingas a Director as of the Grant Date in the fiscal quarter for which the fee is payable); (b) to the chairperson of the Company’s audit committee, a fee equal to $2,500 per fiscal quarter (paid only to the Participant serving in such position as of the Grant Date in the fiscal quarter for which the fee is payable); (c) to the chairperson of the Company’s compensation committee, a fee equal to $1,250 per fiscal quarter(paid only to the Participant serving in such position as of the Grant Date in the fiscal quarter for which the fee is payable); (d) to the chairperson of the Company’s nominating and corporate governance committee, a fee equal to $1,250 per fiscal quarter (paid only to the Participant serving in such position as of the Grant Date in the fiscal quarter for which the fee is payable); (e) $1,500 per meeting for his/her attendance at in-person meetings of the Board and committees; (f) $750 per meeting for his/her attendance at telephonic meetings of the Board and committees; and (g) Options to purchase 15,000 shares of the Company’s common stock upon initial election to the Board. 3 (ii)Subject to the terms hereof, Compensation shall be paid on the applicable Grant Date unless the Participant elects to receive Deferred Stock.The Participants will have the right to elect payments of the values set forth above in any combination of Cash, Shares, Deferred Stock or Options; provided that (i) Compensation paid in the form of Options and/or Deferred Stock, as well as Compensation paid in the form of Shares as part of any Required Equity, shall be made pursuant to the Incentive Compensation Plan, and can only be made in such form if there is a sufficient number of shares of Common Stock available under the Incentive Compensation Plan; and (ii) Compensation paid in the form of Shares, at the Participant’s discretion and not part of any Required Equity, shall be made pursuant to this Plan, and can only be made in such form if there is a sufficient number of shares of Common Stock available under this Plan.In the event that the Company does not have a sufficient number of shares of Common Stock remaining under the Incentive Compensation Plan to satisfy elections to receive Options and/or Deferred Stock and/or Shares that are part of any Required Equity, the payments will be made in Cash to the extent of such insufficiency (Participants making similar elections will be allocated the remaining equity ratably in proportion to the respective equity amounts which would otherwise be payable to them absent such insufficiency).In the event that the Company does not have a sufficient number of shares of Common Stock remaining under this Plan to satisfy discretionary elections to receive Shares, the payments will be made in Cash to the extent of such insufficiency (Participants making similar elections will be allocated the remaining equity ratably in proportion to the respective equity amounts which would otherwise be payable to them absent such insufficiency).In the event a Participant elects to receive Deferred Stock, then on the Grant Date, the Participant shall receive a Deferred Stock Award and, when the deferment period expires, payment shall be made in shares of Common Stock. (iii)The elections by the Participants must be made in writing substantially in the form of Exhibit A attached hereto and submitted to the General Counsel of the Company (or such other person as the Committee shall designate) no later than December 31st of the year preceding the fiscal year for which the election is to be effective.All elections (including elections to receive Deferred Stock), once submitted, are irrevocable for that fiscal year.In the event a timely election is not made or a person does not become a Participant until after the deadline for the election to be made or who becomes a Participant during a fiscal year, the payments will be made in cash for that fiscal year except for Required Equity which shall be paid in Shares. (iv) Valuation of Shares.For the purposes of determining the number of Shares to be issued to a Participant on a Grant Date, each Share shall be assigned a value equal to the consolidated closing bid price of a share of Common Stock as reported by NASDAQ on the effective Grant Date.Any Shares granted pursuant to this Plan shall be fully vested on the Grant Date. 4 Payouts of Shares under the Plan will be in the form of whole Shares only; the de minimis balance of any foregone fees not payable in whole Shares will not be paid. (v)Valuation of Options and/or Deferred Stock.For the purposes of determining the relative values of Deferred Stock and Options, each share of Deferred Stock shall be assigned a value equal to the consolidated closing price of a share of the Common Stock as reported by NASDAQ on the effective Grant Date and each Option to acquire a share of Common Stock shall be assigned a value equal to the Black-Scholes value of an option to acquire a share of Common Stock on the effective Grant Date with an exercise price equal to the closing sale price of a share of Common Stock as reported on a consolidated basis by NASDAQ on such Grant Date.Any Options issued pursuant to the foregoing shall vest in increments of one-third on the effective Grant Date, one-third on the first anniversary of the effective Grant Date and one-third on the second anniversary of the effective Grant Date. Unless the Board otherwise determines in its sole discretion, any unexercised portion of vested Options shall be exercisable for 10 years after the Grant Date, except in the event of Separation from Service, where vested Options shall automatically terminate: (i) immediately if for cause; (ii) three months if for a reason other than for cause/disability/death; (iii) twelve months if by reason of a Disability; and (iv) (a) twelve months if by reason of death or, if later, (b) three months after the date which the Participant dies if death occurs during the one year period due to Disability.Any Deferred Stock granted pursuant to this Plan shall be fully vested on the Grant Date. (v)Except in the event of a Change in Control, all unvested Options to which a Participant would otherwise be entitled shall be forfeited immediately upon the Participant’s Separation from Service except as may otherwise be determined by the Board in writing in its sole discretion. (vi) If a Participant elects to receive Deferred Stock, the Participant shall receive delivery of the Shares so deferred within 30 days after the earlier of (a) the third, fourth, or fifth anniversary ofthe Grant Date, as irrevocably elected by the Participant pursuant to Section 3 (iii) above, or (b) the Participant’s Separation from Service.If a Participant fails to elect an anniversary of the Date of Grant under the preceding sentence upon which to receive delivery of the Deferred Stock, then delivery of such Deferred Stock shall be made within 30 days after the Participant’s Separation from Service.Notwithstanding the foregoing, if a Participant is a “specified employee”, as that term is defined in Section 409A(a)(2)(B)(i) of the Code, then no payment or benefit that is payable on account of the Participant’s Separation from Service shall be made before the date that is six months after the Participant’s separation from service (or, if earlier, the date of the Participant’s death) if and to the extent that such payment or benefit constitutes deferred compensation (or may be nonqualified deferred compensation) under Section 5 409A and such deferral is required to comply with the requirements of Section 409A. Section 4.Number of Shares Under the Plan.Subject to adjustment as the Board may from time to time determine, the total number of Shares reserved and available under the Plan with respect to discretionary elections to receive Shares in lieu of fees shall initially be 500,000, as adjusted for any stock dividends, combinations, splits, recapitalizations and the like with respect to the Common Stock. Section 5.Change in Control. If and to the extent that it would not violate the requirements of Section 409A of the Code, in the event of a Change in Control prior to, or concurrently with, a Participant’s Separation from Service, the full value of the Participant’s unpaid or unvested Compensation shall immediately vest and, in the case of any Deferred Stock Award, shall be paid as soon as administratively practicable after, and in all events within 30 days after, the Change of Control.
